Drennen, J., dissenting: I agree with Judge Opper’s dissenting opinion. If after filing its return a taxpayer wanted to claim a refund of excess profits tax by virtue of both section 722 and an increase in equity invested capital, it would have to proceed in two different courts under the rule of the majority opinion. If the Commissioner rejected its claim for an increased equity invested capital credit, it would have to sue for refund in the District Court or the Court of Claims. If the Commissioner also rejected its claim for relief under section 722, section 732(a) provides that it “may file a petition with the Board of Tax Appeals for a redetermination of the [excess profits] tax under this subchapter.” Thus the 722 relief claim would be before this Court. But we could not correctly redetermine the excess profits tax until the excess profits credit had been determined. Pierce, J., agrees with this dissent.